Citation Nr: 1541317	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for benign prostatic hypertrophy.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a disability of the cervical spine.

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for residuals of contusion to the back.

In March 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO; a transcript of the hearing is of record.  

In October 2011 the Board issued a decision that reopened the previously-denied claim of service connection for a low back disability.  Also in October 2011 the RO issued a rating decision that denied service connection for benign prostatic hypertrophy (claimed as urinary incontinence), erectile dysfunction (claimed as sexual dysfunction), cervical spondylosis and a right knee condition; the Veteran has perfected an appeal on these issues and the Board has accordingly added them to the issue already on appeal.
  
The Board issued a decision in June 2013 that denied service connection for a low back disability.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014 the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further consideration.  In December 2014, in compliance with the Court's Decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's decision on the issue of entitlement to service connection for a low back disability is set forth below.  The other issues identified on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's low back disorder, characterized as lumbosacral strain, is not etiologically related to any incidents or injuries sustained during his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was sent a letter in November 2007 advising him of the elements to establish entitlement to service connection, including the disability-rating and effective-date elements, and he had ample opportunity to respond prior to the December 2007 rating decision on appeal.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The record also reflects that service treatment records (STRs), Social Security Administration (SSA) disability records, and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate medical examination in regard to the service connection claim on appeal.  In that regard, the Board remanded the claim for addendum medical opinion from the VA medical examiner, which was rendered in March 2015; the Board has reviewed the examination report and finds the Originating Agency substantially complied with the requirements articulated in the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that in the context of medical examinations/opinions only substantial compliance, not strict compliance, with the terms of the Board's opinion request is necessary).   The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

Finally, the Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  At the time of the hearing the issue before the Board was whether new and material evidence had been received to reopen a previously-denied claim, but during the hearing the Veteran also testified as to in-service events, symptoms, and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  
    
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal
Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R.           § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Evidence and Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) show that in December 1984 the Veteran was treated for low back pain associated with carrying an individual on his back.  The clinical impression was low back strain.  

STRs also show that in June 1985 the Veteran was struck by an automobile and had contusions to the right hip and the lower back; X-rays of the hip and spine were negative but there was some limitation of motion due to back pain and the clinical impression was right low back pain (LBP) secondary to contusions.  A June 1985 orthopedic consult later that month shows clinical impression of posttraumatic musculoskeletal LBP.  A repeat X-ray of the spine in July 1985 was again negative.  A treatment note in August 1985 states the Veteran complained of chronic back pain with radiation since the automobile accident in June; the clinical impression was resolving mechanical LBP with normal back examination.  

STRs show that in September 1985 the Veteran was referred for bone scan due to complaints of persistent LBP since the motor vehicle accident (MVA) in June.  It was noted the Veteran had been seen by physical therapy and orthopedic clinics multiple times without objective findings on clinical examination and X-rays.  The impression from the bone scan was somewhat increased uptake in the region of the pubis symphysis that could represent residual changes from previous trauma or osteitis pubis.

STRs include an orthopedic consult in November 1985 noting the Veteran's complaint of pain but entering an impression of idiopathic subjective LBP out of proportion to physical findings.  In December 1985 the Veteran complained of chronic LBP, assessed as mechanical LBP, but clinical examination was normal and the Veteran was returned to duty.

STRs include an August 1986 treatment note in which the Veteran complained of new back pain due to an injury in the field while sitting in a truck.  Clinical examination was normal, and the impression was LBP.  

STRs include an October 1986 treatment note in which the Veteran complained of back pain associated with a fall while waxing the floor.  Clinical examination was normal.  The impression was LBP.

STRs include a treatment note in November 1986 in which the Veteran complained of LBP with increased frequency of urination, dysuria and nocturia.  The clinical impression was mechanical LBP and prostatitis.  Subsequent X-ray was normal.

Finally, STRs include a separation examination in June 1987.  In the self-reported Report of Medical History the Veteran endorsed history of recurrent back pain and a number of other physical complaints.  However, the corresponding Report of Medical Examination shows clinical evaluation of the spine and other musculoskeletal systems as "normal."

The Veteran was discharged from service in July 1987.  In the same month he submitted an initial claim for service connection for LBP.

The Veteran had a VA examination in October 1987 in which he described the 1985 MVA in which he had been hit by a truck.  Clinical examination of the spine showed no tenderness or spasm and normal range of motion.  The examiner noted that X-ray of the lumbosacral spine taken the previous month (September 1987) had shown no skeletal abnormality.  The examiner's diagnosis was LBP with no physiologic cause found for the complaint.

(A rating decision in February 1988 denied service connection for residuals of an accident causing contusion to the back.  The Veteran did not appeal.)

A VA outpatient treatment note in April 1996 shows an impression of LBP secondary to trauma.

The Veteran had a VA history and physical (H&P) examination in August 1999 in which he complained of LBP since the MVA in 1985.  Clinical examination was grossly normal, and the impression was chronic LBP.  VA X-ray of the lumbosacral spine in August 1999 showed a normal lumbar spine.  

The Veteran presented to the VA OPT in October 1999 complaining of LBP with pain down the backs of the legs and numbness in the right thigh.  The clinical impression was LBP/sciatica. 

The Veteran presented to the VA OPT in November 1999 complaining of LBP with occasional numbness down the right lower extremity (RLE).  The clinician noted the most recent X-ray and MRI studies had been normal.  The clinical impression was LBP with radicular symptoms.

The Veteran presented to Dr. G. Pierce Jones in December 1999 complaining of LBP since an injury in service in 1984 while doing a fireman's lift; he also described having been hit by a truck while in service.  An in-office X-ray was normal.  Dr. Jones ordered an MRI, which was performed by Tallahassee Diagnostic Imaging and showed an impression of mild disc degeneration at L5-S1. Dr. Jones subsequently reviewed the MRI and characterized it as normal, and stated that the basis of the Veteran's problem appeared to be muscular weakness.  Dr. Jones recommended the Veteran commence strength testing; a strength test in late December 1999 stated the Veteran showed the Veteran was obviously very weak.
 
(The Veteran submitted a request to reopen the previously-denied claim for service connection for a low back disorder in January 2000.  The RO issued a rating decision in June 2000 that denied the claim, based on a determination that new and material evidence had not been received to support the claim.  The Veteran submitted a notice of disagreement (NOD) but did not file a substantive appeal after the RO issued a statement of the case (SOC).  Accordingly, the June 2000 rating decision became final. ) 

A VA OPT note in December 2000 shows the Veteran complained of chronic LBP, without weakness or numbness in the lower extremities.  The clinician noted that MRI in August 1999 had shown mild disc degeneration at L5-S1.  The clinical impression was chronic LBP.

The Veteran had a VA X-ray of the lumbosacral spine in August 2006 due to clinical history of LBP.  The impression was normal study.

The Veteran had a VA orthopedic surgical consult in January 2007 in which he complained of back pain since service.  The clinician stated the pain did not sound radicular.  Examination, to include X-rays, was grossly normal.  The clinical impression was lumbar syndrome (mechanical LBP).  The Veteran was discharged from the orthopedic clinic because no follow-up was deemed necessary.

The Veteran had a VA MRI of the lumbar spine in June 2007 due to clinical history of LBP and bilateral hip pain.  The impression from the study was annular tear at L5-S1 with mild-to-moderate facet hypertrophy contributing to bilateral encroachment of the L5 exiting nerve root.
 
(The Veteran submitted a request to reopen the previously-denied claim in August 2007.  The RO denied reopening the claim by a rating decision in December 2007, but the Board subsequently reopened the claim on appeal.)

The Veteran had a VA neurosurgery consult in August 2007 in which he complained of pain since being hit by a truck in 1985, with symptoms becoming progressively worse over time.  He described current LBP with right-side radiculopathy.  Clinical examination was grossly within normal limits; MRI showed degenerative disc at L5-S1 without significant canal or neuroforaminal stenosis.  The diagnosis was chronic LBP and RLE pain without evidence of neurosurgical pathology.  Because no neurosurgical intervention was indicated the Veteran was discharged from the clinic to pursue physical therapy and main management.

A September 2007 letter from Dr. Raymond L. Verrier, a private chiropractor, states that Dr. Verrier was currently treating the Veteran for injuries sustained in an MVA in 1985.  Based upon a review of the Veteran's history and his recent statements, Dr. Verrier stated in an opinion "within a reasonable degree of certainty that his injuries are possibly related to the 1985 accident" (quotation marks in the original).    

MRI of the lumbar spine by Tallahassee Diagnostic Imaging in August 2008 showed an impression of slight canal narrowing at L5-S1 and mild disc degeneration at that level.  There was also mild inferior foraminal narrowing at T11-12.

The Veteran had a VA MRI of the lumbar spine in March 2009 due to clinical history of LBP and history of herniated disc in the back and numbness in the right leg.  The impression was right neural foraminal stenosis at the exit zone and L5-S1 and small-volume central disc protrusion causing no neural compression.

The Veteran had a VA pain clinic consult in May 2009 for chronic neck pain and LBP.  In regard to the low back, the Veteran reported his pain had been present since the MVA in 1985.  Clinical examination of the spine was grossly normal.  The clinical diagnosis was constant LBP status post MVA in 1985.

The Veteran presented to private chiropractor Dr. James Casanova in August 2009 complaining of low back pain, reportedly continuous since he was hit by a truck in 1985.  Dr. Casanova's diagnosis was lumbar disc displacement and segmental dysfunction; based on the history and examination findings Dr. Casanova's prognosis was that the Veteran would likely have continued complaints of LBP as he had in the past due to the injury sustained in 1985. 

The Veteran was examined in December 2010 by Dr. Stephen Allen, a private orthopedic surgeon who reviewed the Veteran's STRS and VA treatment records as provided by the Veteran.  The Veteran reported having injured his back in service in December 1984 while performing a fireman's lift during physical training.  In June 1985 the Veteran was hit by a truck, with subsequent pain.  The Veteran described his current symptoms and treatment.  Dr. Allen performed a clinical examination and noted observations in detail.  In relevant part, Dr. Allen diagnosed lumbar spondylosis, L5-S1 disc bulge with annular tear and foramina narrowing and compression fractures of T12 and L1 (both compression fractures noted as chronic healed).  

Dr. Allen stated that many if not all of the changes noted on examination could be related to the slip-and-fall and MVA; they could also be related to general aging conditions.  There is no way to absolutely prove a cause-and-effect relationship one way or the other, but there is probable association.  The simple history of a healthy 19-year old suffering injuries and complaining of back pain since the injuries would suggest the injuries in about 1985 were the cause of the conditions.  Dr. Allen noted the Veteran had continued to intermittently complain of pain and receive treatment since 1985.

The Veteran's spouse submitted a letter dated in March 2011 in which she described the Veteran's current impairment of function due to generalized pain. 

The Veteran testified before the Board in March 2011 that his first in-service injury occurred while he was doing physical training in 1984; he slipped on wet grass while performing a fireman's carry.  He had a second injury in 1985 when he was hit by a truck as he was walking on a sidewalk.  After the injury he was hospitalized overnight and was placed on light duty status for several weeks.  After discharge from service he did not seek treatment until 1999 because he was not aware of his entitlement to treatment by VA.  The Veteran's spouse testified that she met the Veteran shortly after his discharge from service and noticed he had back problems at that time.  

The Veteran had a VA medical examination in December 2011, performed by a physician who reviewed the claims file.  The Veteran described back injuries in service incurred while performing a fireman's carry, while buffing a floor and as due to being hit by a truck.  The Veteran stated that during service he never recovered and always had back pain, which continued after discharge from service although he did not actually seek medical attention until 1999.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine and lumbar strain.

The examiner stated an opinion that the Veteran's claimed low back disorder is less likely than not caused by or a result of active service.  As rationale, the examiner stated the Veteran was shown to have complained of LBP during service, but as shown by an orthopedic treatment note in August 1985 the Veteran's complaints were out of proportion to clinical findings.  Also, STRs show the Veteran was playing softball and sliding into base in 1986.  The Veteran's back was normal in the VA examination in October 1987, and there is no evidence of chronic back problem thereafter until the Veteran was seen by Dr. Jones in 1999 (the examiner noted Dr. Jones was not convinced the Veteran's complaints were all "organic").  The examiner also noted the Veteran had worked as a correctional officer from 1988 to 2000, during which period he was able to qualify annually in physical training.  The examiner stated that the lack of a chronic back problem during the period 1987-1999, along with review of the treatment record during and after service, does not support a chronic low back problem stemming from active duty. 

In May 2012 Dr. Allen submitted an addendum to his December 2010 examination report cited above.  Dr. Allen stated that his assertion of a "probable association" was intended to convey that it is at least 51 percent likely that the Veteran's military injuries led to his present complaints.  Dr. Allen further stated that there is no way to either prove or disprove this opinion.  The Veteran was injured in service and has subsequently suffered with pain and physical deterioration.  Prior to the injury the Veteran had no complaints, and since the injury he has had constant complaints.  Thus, the association goes to demonstrate a direct cause-and-effect relationship; the three military injuries have led to constant complaint of pain and hastened deterioration of the back. 

The Board issued a decision in June 2013 that denied service connection for a low back disability, relying in large part on the December 2011 VA medical examiner's opinion cited above.  In August 2014 the Court issued a Memorandum Decision that vacated the Board's decision based on a determination that the VA examiner had erroneously cited the Veteran as performing annual physical qualification testing and thus was based on an incorrect factual premise.  

Based on the determination of the Court the Board remanded the case in December 2014 to have the VA physician who had performed the December 2011 medical examination reconsider his opinion, specifically not considering the Veteran as having been required to qualify annually in his post-service job as corrections officer.  In compliance with the remand the VA examiner reviewed the file in March 2015 and issued an addendum opinion that the Veteran's claimed condition is not likely incurred in or caused by service.  As rationale the examiner stated the Veteran is shown by STRs to have been treated for back pain in 1984 and 1985 (post MVA) but had been well enough thereafter to play softball, as demonstrated by an injury sliding into base in 1986.  The Veteran's back was normal in October 1987 and there is no evidence of a chronic low back condition between 1987 and 1999, when the Veteran was treated by Dr. Jones.  Thus, a chronic back problem cannot be established as beginning in service and a nexus cannot be made.

Review of the file shows the Veteran has been diagnosed with a chronic low back disorder (DDD of the lumbar spine and lumbar strain).  Thus, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the Veteran's STRs demonstrate that he had several back injuries in service, and the question before the Board is whether the Veteran's claimed chronic low back disorder is etiologically related to such injuries.

Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The file in this case contains conflicting medical opinions.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Generally supportive of service connection are the September 2007 letter from Dr. Verrier stating that "within a reasonable degree of certainty that his injuries are possibly related to the 1985 accident" and the August 2009 treatment note by Dr. Casanova referring to continued complaints of LBP due to the injury sustained in 1985.  The Board finds that neither of these opinions is adequate.  The statement by Dr. Verrier that the injuries are "possibly" related to the in-service accident is speculative, and medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  The statement of relationship by Dr. Casanova is a bare conclusion, which is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, neither of these opinions meets any of the three criteria for probative value cited in Nieves-Rodriguez.  

However, there are two other conflicting medical opinions of record in the form of the opinion of Dr. Allen (letter in December 2010 with addendum in May 2012) and the opinion of the VA examiner in December 2011 (with addendum in March 2015), both of which meet all three criteria cited in Nieves-Rodriguez in that both physicians demonstrably reviewed the complete file and both provided fully-articulated (although conflicting) opinions supported by reasoned analyses.  For the reasons cited below, the Board finds the opinion of the VA examiner to be the more probative of the two.

 Careful review of Dr. Allen's opinion shows his rationale is conclusory - the Veteran had an injury in service and has had continual complaints thereafter, so his current disorder must be related to those injuries absent evidence to the contrary.  While Dr. Allen cited to the existence of the injuries in service, he did not address the contemporaneous evidence of the severity of those injuries, as the VA examiner did; Dr. Allen also did not address the absence of medical evidence between service and 1999 of any chronic back disorder, as the VA examiner did.  Because the VA examiner's opinion more fully considers and addresses the totality of the Veteran's symptoms from service until the present, the Board finds that opinion to be the more probative of the two in regard to the issue on appeal.      

The Veteran's representative asserts on appeal that the March 2015 VA addendum opinion is inadequate because it essentially relies on negative evidence (the Veteran is not documented to have received treatment between 1987 and 1999 and accordingly is not shown to have a chronic disability during that period) and does not consider lay evidence of continuity of symptoms.  The Board disagrees.  Continuity of symptomatology provides an alternative method of establishing service connection for conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), but does not apply to conditions not listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case the Veteran is not shown to have arthritis (degenerative joint disease) of the spine or any other spinal disorder explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).   Accordingly, lay account by the Veteran and by his spouse of chronic symptoms is not a sufficient basis for granting service connection in the absence of supporting medical opinion.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence cited above the Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board (and that of his spouse), his correspondence to VA and his statements to various VA and non-VA medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran's lay evidence is essentially intended to demonstrate that he has had continuous/recurrent pain since service, but as noted above continuity of symptoms is not a sufficient basis for granting service connection in the face of probative medical opinion to the contrary.   Walker, 708 F.3d 1331.  
In sum, based on the evidence and analysis above, the Board finds the Veteran does not have a current low back disorder that was incurred in or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

In his Substantive Appeal, received in December 2014, the Veteran requested a videoconference hearing before the Board in support of his appeal seeking service connection for benign prostatic hypertrophy, erectile dysfunction and disabilities of the cervical spine and right knee.  Because such hearings are scheduled by the RO, remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board hearing in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


